DETAILED ACTION
This action is in response to the amendment filed on 3/11/2021 which was filed in response to the Final Rejection dated 12/16/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 30-33 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (“3D-printable, highly conductive hybrid composites employing chemically-reinforced, complex dimensional fillers and thermoplastic triblock copolymers”).
Regarding claim 30, Park discloses high conductivity and low-temperature processability 3D-printable electrodes formed from conductive hybrid composites using chemically anchored carbon-to-metal hybrids and thermoplastic triblock copolymers [Title and Abstract]. The composite includes conductive fillers and a thermoplastic polystyrene-polyisoprene-polystyrene (SIS) triblock copolymer [pg 5073, last paragraph of Introduction]. The high conductivity is achieved in a filler-polymer composite by using 1-dimensional carbon nanotubes (CNTs) and Ag flakes chemically anchored with carboxyl-terminated Ag nanoparticles (NPs) as a chemical interfacial mediator inside a polymer matrix [id]. All of the constituents of the composite, including fillers and polymers, are capable of being dispersed in an organic solvent medium [pg 5077, right column]. The viscosity and storage modulus of the composition are stress-dependent allowing for facile ejection through a nozzle [pg 5078, right column] [pg 5079, Figs. 3a and 3b]. The composition exhibits shear thinning behavior similar to conventional screen-printable fluids [pg 5078, right column]. The conductive composite fluid is capable of forming vertically-stacked architectures which can be formed using a programmable moving stage and dispenser [pg 5078, right column]. The 3D-printing process was carried out using a programmable dispenser and a nozzle [pg 5074, right column]. The 3-D printable fluids possess a pseudo-solid nature by virtue of a high 
Regarding claims 31 and 40, Park discloses an embodiment wherein the solvent composition was 16 wt% in the paste [pg 5078, bottom of left column]. The solvent composition comprises SIS and DCB (dichlorobenzene) [pg 5074, left column]. Examiner’s note: since the paste comprises filler composition and solvent composition, the remainder of the paste when the solvent composition is 16 wt% is 84 wt% filler (The conductive ink composition of Claim 30, wherein the weight percentage of conductive particles in the ink composition is between about 60% and 90% - claim 31) (wherein the weight percentage of conductive particles in the ink composition is between about 65% and 85% - claim 40).
Regarding claims 32-33, Park discloses using DCB as the solvent in the paste (The conductive ink composition of Claim 30, wherein the solvent comprises a 
Regarding claim 38, Park discloses that the MWCNTs are modified with NH2 which leads to enhanced dispersability [pg 5075, last sentence of left column through first paragraph of right column] [pg 5073, right column]. Polyvinylpyrrolidone (PVP) and poly(acrylic acid) (PAA) are incorporated as surface-capping molecules for silver particles in order to avoid interparticular agglomeration [pg 5073, bottom right column]. Examiner’s note: both of the NH2 surface modification of the MWCNTs and the PVP/PAA surface-capping molecules for the Ag particles can be considered stabilizers since they enhance dispersability (The conductive ink composition of Claim 30, wherein the conductive ink composition further comprises a stabilizer).
Regarding claim 39, Park discloses that polyvinylpyrrolidone (PVP) and poly(acrylic acid) (PAA) are incorporated as surface-capping molecules for silver particles in order to avoid interparticular agglomeration (The conductive ink composition of claim 30, wherein the conductive ink composition further comprises at least one homopolymer, copolymer, terpolymer, or higher polymer in addition to the one or more diblock or triblock copolymers) [pg 5073, bottom right column].

Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al as applied to claim 30 above, and further as evidenced by “1,3-Dichlorobenzene”.
Regarding claim 34, the limitations of claim 30 have been set forth above. Park further discloses that the solvent used can be 1,3-Dichlorobenzene (DCB) [pg 5074, left 

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 46 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al as applied to claim 30 above, and further in view of Park et al (“3D-printable, highly conductive hybrid composites employing chemically-reinforced, complex dimensional fillers and thermoplastic triblock copolymers”).
Regarding claim 46, the limitations of claim 30 have been set forth above. 
Park is silent with regard to the shear thinning threshold of the composition/paste.
As to the claimed shear thinning threshold, the examiner notes that the prior art generally teaches the claimed invention (the extrudable conductive ink composition of claim 30) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  The Examiner notes that the original disclosure of the present invention discloses that the shear thinning threshold of less than or equal to 0.02 rad/s is an indication that the ink will have shear thinning behavior appropriate for 3-D printing of objects by solvent casting [0084]. Table 2 of the present invention shows many embodiments of the present invention that meet the claimed shear thinning threshold [0084-85] [Table 2]. Park discloses an embodiment using the same or similar components in similar amounts (i.e., conductive filler at 84 wt%, aromatic solvent (DCB), and SIS tri-block copolymer) [pg 5078, bottom of left column] [pg 5074, left column] (compare with inks in Table 1, paragraph [0082] of the present invention). Since Park discloses a composition similar to those of the present invention with a stress-dependent viscosity allowing for facile ejection through a nozzle [pg 5078, right column] [pg 5079, Figs. 3a and 3b], which exhibits shear thinning [pg 5078, right column], and which can be appropriately used for 3-D printing of objects using solvent casting (see claim 30 above), the examiner believes the claimed properties are either .

Claims 47-50, 55-57, and 63 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al (“3D-printable, highly conductive hybrid composites employing chemically-reinforced, complex dimensional fillers and thermoplastic triblock copolymers”).
Regarding claim 47, Park discloses high conductivity and low-temperature processability 3D-printable electrodes formed from conductive hybrid composites using chemically anchored carbon-to-metal hybrids and thermoplastic triblock copolymers [Title and Abstract]. The composite includes conductive fillers and a thermoplastic polystyrene-polyisoprene-polystyrene (SIS) triblock copolymer [pg 5073, last paragraph of Introduction]. The high conductivity is achieved in a filler-polymer composite by using 1-dimensional carbon nanotubes (CNTs) and Ag flakes chemically anchored with carboxyl-terminated Ag nanoparticles (NPs) as a chemical interfacial mediator inside a polymer matrix [id]. All of the constituents of the composite, including fillers and polymers, are capable of being dispersed in an organic solvent medium [pg 5077, right column]. The viscosity and storage modulus of the composition are stress-dependent allowing for facile ejection through a nozzle [pg 5078, right column] [pg 5079, Figs. 3a and 3b]. The composition exhibits shear thinning behavior similar to conventional screen-printable fluids [pg 5078, right column]. The conductive composite fluid is capable of forming vertically-stacked architectures which can be formed using a programmable moving stage and dispenser [pg 5078, right column]. The 3D-printing 
Examiner’s note: regarding the limitation “a plurality of conductive particles having an aspect ratio defined by lengths in the x-, y-, and z-dimensions, such that the conductive particles have a z-dimension that is no more than 20% of the lesser of the x- dimension or the y-dimension”, it is evident that a 2-dimensional structure such as Park’s silver flakes have a thickness dimension much smaller than the length and the width of the flakes, i.e. no more than 20% of the length or the width of the flakes. Otherwise, it would not have a 2-dimensional structure. 
Regarding claims 48 and 57, Park discloses an embodiment wherein the solvent composition was 16 wt% in the paste [pg 5078, bottom of left column]. The 
Regarding claims 49-50, Park discloses using DCB as the solvent in the paste (The conductive ink composition of Claim 47, wherein the solvent comprises a hydrocarbon solvent – claim 49) (wherein the solvent comprises an aromatic hydrocarbon solvent – claim 50) [pg 5074, left column].
Regarding claim 55, Park discloses that the MWCNTs are modified with NH2 which leads to enhanced dispersability [pg 5075, last sentence of left column through first paragraph of right column] [pg 5073, right column]. Polyvinylpyrrolidone (PVP) and poly(acrylic acid) (PAA) are incorporated as surface-capping molecules for silver particles in order to avoid interparticular agglomeration [pg 5073, bottom right column]. Examiner’s note: both of the NH2 surface modification of the MWCNTs and the PVP/PAA surface-capping molecules for the Ag particles can be considered stabilizers since they enhance dispersability (The conductive ink composition of Claim 47, wherein the conductive ink composition further comprises a stabilizer).
Regarding claim 56, Park discloses that polyvinylpyrrolidone (PVP) and poly(acrylic acid) (PAA) are incorporated as surface-capping molecules for silver particles in order to avoid interparticular agglomeration (The conductive ink composition 
Regarding claim 63, Park is silent with regard to the shear thinning threshold of the composition/paste.
As to the claimed shear thinning threshold, the examiner notes that the prior art generally teaches the claimed invention (the extrudable conductive ink composition of claim 47) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  The Examiner notes that the original disclosure of the present invention discloses that the shear thinning threshold of less than or equal to 0.02 rad/s is an indication that the ink will have shear thinning behavior appropriate for 3-D printing of objects by solvent casting [0084]. Table 2 of the present invention shows many embodiments of the present invention that meet the claimed shear thinning threshold [0084-85] [Table 2]. Park discloses an embodiment using the same or similar .

Claim 51 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al as applied to claim 47 above, and further as evidenced by “1,3-Dichlorobenzene”.
Regarding claim 51, the limitations of claim 47 have been set forth above. Park further discloses that the solvent used can be 1,3-Dichlorobenzene (DCB) [pg 5074, left column]. According to “1,3-Dichlorobenzene”, the vapor pressure of 1,3-Dichlorobenzene is 2.15 mm Hg at 25 degrees C [Section 3.2.9]. Examiner’s note: the vapor pressure of a solvent should be lower at lower temperatures. Therefore, the vapor pressure of 1,3-Dichlorobenzene at 20 degrees C should be less than 2.15 mm Hg (The conductive ink composition of Claim 47, wherein the solvent has a vapor pressure less than 5-mm Hg at 20°C).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al as applied to claim 30 above, and further in view of Park et al (“3D-printable, highly conductive hybrid composites employing chemically-reinforced, complex dimensional fillers and thermoplastic triblock copolymers”).
Regarding claim 41, the limitations of claim 30 have been set forth above. Park further discloses that the filler compositions in dried films and/or the solvent compositions in pastes are adjustable via an appropriate amount of mixing with SIS and DCB [pg 5074, left column].
Park is silent with regard to an embodiment having a filler content in the paste (versus dried film) between about 70 wt% and 80 wt%.
However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Park does not specify the workable ranges for conductive filler, but it does describe the general conditions of the claim, namely a high conductive filler content paste.  It would not be inventive to discover the workable ranges by routine experimentation of the invention taught by Park. 

Claims 34-35 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al as applied to claim 30 above, and further in view of Wu et al (USPGPUB 2012/0232206) as evidenced by Duncan et al (USPGPUB 2019/0300741).
Regarding claims 34-35 and 42-45, the limitations of claim 30 have been set forth above.
Park is silent with regard to using a solvent having an evaporation rate of less than 0.5 (claim 35) or less than 0.1 (claim 45). Park is silent with regard to using a solvent having a vapor pressure less than 2 mm Hg at 20 degrees C (claims 42-44).
Wu discloses a conductive ink formulation comprising silver nanoparticles which has optimal performance, such as, reduced coffee ring effect, improved adhesion to substrates, and extended drying time in the print head [0001]. The ink is comprised of at least metal nanoparticles comprising silver, an optional resin and a mixture of ink vehicles (such as solvents) [0019]. The resin can be styrene block copolymers such as styrene-butadiene-styrene (SBS) copolymer, styrene-isoprene-styrene (SIS) copolymer, or styrene-ethylene/butylenes-styrene (SEBS) copolymer [0038]. The composition can be printed onto a substrate, then annealed to form conductive features on a substrate [0019]. Idle printhead nozzles can partially clog or crust with ink components thereby degrading the ability of the printhead to eject properly [0020]. The use of a specific mixture of low vapor pressure ink solvents can result in extended drying time of the ink in the printer heads [0021]. The mixed solvents also provide better dispensability of the silver nanoparticles and substantial absence of large nanoparticle agglomerates [0037] 
Park is analogous because it discloses 3-D printable conductive composites.
Wu is analogous because it discloses solvent-based conductive inks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tetralin as one of the solvents of Park’s composition.  One of ordinary skill in the art would have been motivated to use tetralin as solvent for Park’s composition because this would extend the drying time of the composition in the nozzle/printhead thereby minimizing clogging or crusting, allow for better dispensability of the conductive filler, and avoid large particle agglomeration as disclosed by Wu above and as desired by Park. Park discloses the undesirability of interparticular agglomeration in the paste [pg 5078, right column] [pg 5073, bottom of right column]. Both Park and Wu disclose conductive compositions for printing which include solvent, conductive filler/particles, and SIS tri-block copolymer.
According to Duncan, tetralin has a vapor pressure of 0.18 mm Hg at 20 degrees C and an evaporation rate of 0.035 (The conductive ink composition of Claim 30, wherein the solvent has a vapor pressure less 5 mm Hg at 200C – claim 34) (The conductive ink composition of Claim 30, wherein the solvent has an evaporation rate of less than 0.5 – claim 35) (wherein the solvent has a vapor pressure less than 2 mm Hg at 20°C – claim 42) (less than 1 mm Hg at 20°C – claim 43) (less than 0.5 mm Hg at 20°C – claim 44) (The conductive ink composition of Claim 30, wherein the solvent has an evaporation rate of less than 0.1 – claim 45) [0093] [Table 5].

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al as applied to claim 30 above, and further in view of Shiozawa (WO 2017/026420A1 using USPGPUB 2018/0230287 as the English translation).
Regarding claims 36-37, the limitations of claim 30 have been set forth above.
Park is silent with regard to the composition further comprising a curable vinyl-containing monomer (claim 36). Park is silent with regard to the composition comprising a thermal or phot-induced free radical generator (claim 37).
Shiozawa discloses an electroconductive composition, a conductor, and a flexible printed wiring board [0001]. Objects of the invention include providing an electroconductive composition capable of forming a conductor having excellent stretchability and electrical resistance stretchability [0006]. The electroconductive composition contains at least one selected from a block copolymer and a functional group-containing elastomer and an agglomerate of silver powder in the form of aggregate particles [0008]. The conductive composition can contain both a block copolymer and a functional group-containing elastomer [0022]. Examples of the block copolymer include those having the formulas X-Y or X1-Y-X2 wherein X, X1, and X2 include PMMA, polystyrene (PS), and the like and Y can include poly-n-butylacrylate (PBA) and polybutadiene (PB) [0023-0034]. An organic solvent can be used in the composition and the block copolymers are dissolved in the solvent [0076]. The functional group-containing elastomer improves the flexibility and cross-linkability of the obtained cured coating film and imparts further excellent solvent resistance thereto [0041]. The elastomers including a (meth)acryloyl group are preferable in terms of their solvent resistance [0041]. In example 1-10, acrylate monomer M5700 (2-hydroxy-3-
Park is analogous because it discloses 3-D printable conductive composites.
Shiozawa is analogous because it discloses a silver-based electroconductive composition comprising block copolymers that can be printed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Shiozawa’s functional elastomer and polymerization initiator to Park’s composition/paste (The conductive ink composition of Claim 30, wherein the conductive ink composition further comprises a curable vinyl-containing monomer or mixture of vinyl- containing monomers – claim 36).  One of ordinary skill in the art would have been motivated to add such components to Park’s composition because this would improve the flexibility/stretchability, the electrical resistance stability, and the solvent resistance of the formed conductor as disclosed by Shiozawa above. Park discloses the desirability of mechanical flexibility of printed electrodes [pg 5081, right column] [pg 5082, left column] and undesirability of mechanical brittleness [pg 5079, right column].
Examiner’s note: regarding claim 37 and the limitation “wherein the conductive ink composition further comprises a thermal or photo-induced free radical generator .

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al as applied to claim 47 above, and further in view of Park et al (“3D-printable, highly conductive hybrid composites employing chemically-reinforced, complex dimensional fillers and thermoplastic triblock copolymers”).
Regarding claim 58, the limitations of claim 47 have been set forth above. Park further discloses that the filler compositions in dried films and/or the solvent compositions in pastes are adjustable via an appropriate amount of mixing with SIS and DCB [pg 5074, left column].
Park is silent with regard to an embodiment having a filler content in the paste (versus dried film) between about 70 wt% and 80 wt%.
However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Park does not specify the workable ranges for conductive filler, but it does describe the general conditions of the claim, namely a high conductive filler content . 

Claims 51-52 and 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al as applied to claim 47 above, and further in view of Wu et al (USPGPUB 2012/0232206) as evidenced by Duncan et al (USPGPUB 2019/0300741).
Regarding claims 51-52 and 59-62, the limitations of claim 47 have been set forth above.
Park is silent with regard to using a solvent having an evaporation rate of less than 0.5 (claim 52) or less than 0.1 (claim 62). Park is silent with regard to using a solvent having a vapor pressure less than 2 mm Hg at 20 degrees C (claims 59-61).
Wu discloses a conductive ink formulation comprising silver nanoparticles which has optimal performance, such as, reduced coffee ring effect, improved adhesion to substrates, and extended drying time in the print head [0001]. The ink is comprised of at least metal nanoparticles comprising silver, an optional resin and a mixture of ink vehicles (such as solvents) [0019]. The resin can be styrene block copolymers such as styrene-butadiene-styrene (SBS) copolymer, styrene-isoprene-styrene (SIS) copolymer, or styrene-ethylene/butylenes-styrene (SEBS) copolymer [0038]. The composition can be printed onto a substrate, then annealed to form conductive features on a substrate [0019]. Idle printhead nozzles can partially clog or crust with ink components thereby degrading the ability of the printhead to eject properly [0020]. The use of a specific mixture of low vapor pressure ink solvents can result in extended drying time of the ink 
Park is analogous because it discloses 3-D printable conductive composites.
Wu is analogous because it discloses solvent-based conductive inks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tetralin as one of the solvents of Park’s composition.  One of ordinary skill in the art would have been motivated to use tetralin as solvent for Park’s composition because this would extend the drying time of the composition in the nozzle/printhead thereby minimizing clogging or crusting, allow for better dispensability of the conductive filler, and avoid large particle agglomeration as disclosed by Wu above and as desired by Park. Park discloses the undesirability of interparticular agglomeration in the paste [pg 5078, right column] [pg 5073, bottom of right column]. Both Park and Wu disclose conductive compositions for printing which include solvent, conductive filler/particles, and SIS tri-block copolymer.
According to Duncan, tetralin has a vapor pressure of 0.18 mm Hg at 20 degrees C and an evaporation rate of 0.035 (The conductive ink composition of Claim 47, wherein the solvent has a vapor pressure less 5 mm Hg at 200C – claim 51) (The conductive ink composition of Claim 47, wherein the solvent has an evaporation rate of less than 0.5 – claim 52) (wherein the solvent has a vapor pressure less than 2 mm Hg at 20°C – claim 59) (less than 1 mm Hg at 20°C – claim 60) (less than 0.5 mm Hg at .

Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al as applied to claim 47 above, and further in view of Shiozawa (WO 2017/026420A1 using USPGPUB 2018/0230287 as the English translation).
Regarding claims 53-54, the limitations of claim 47 have been set forth above.
Park is silent with regard to the composition further comprising a curable vinyl-containing monomer (claim 53). Park is silent with regard to the composition comprising a thermal or photo-induced free radical generator (claim 54).
Shiozawa discloses an electroconductive composition, a conductor, and a flexible printed wiring board [0001]. Objects of the invention include providing an electroconductive composition capable of forming a conductor having excellent stretchability and electrical resistance stretchability [0006]. The electroconductive composition contains at least one selected from a block copolymer and a functional group-containing elastomer and an agglomerate of silver powder in the form of aggregate particles [0008]. The conductive composition can contain both a block copolymer and a functional group-containing elastomer [0022]. Examples of the block copolymer include those having the formulas X-Y or X1-Y-X2 wherein X, X1, and X2 include PMMA, polystyrene (PS), and the like and Y can include poly-n-butylacrylate (PBA) and polybutadiene (PB) [0023-0034]. An organic solvent can be used in the composition and the block copolymers are dissolved in the solvent [0076]. The functional group-containing elastomer improves the flexibility and cross-linkability of the 
Park is analogous because it discloses 3-D printable conductive composites.
Shiozawa is analogous because it discloses a silver-based electroconductive composition comprising block copolymers that can be printed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Shiozawa’s functional elastomer and polymerization initiator to Park’s composition/paste (The conductive ink composition of Claim 47, wherein the conductive ink composition further comprises a curable vinyl-containing monomer or mixture of vinyl- containing monomers – claim 53).  One of ordinary skill in the art would have been motivated to add such components to Park’s composition because this would improve the flexibility/stretchability, the electrical resistance stability, and the solvent resistance of the formed conductor as disclosed by Shiozawa above. Park discloses the desirability of mechanical flexibility of printed 
Examiner’s note: regarding claim 54 and the limitation “wherein the conductive ink composition further comprises a thermal or photo-induced free radical generator adapted to generate free radicals when subjected to heat or actinic radiation”, Shiozawa discloses di-t-butyl peroxide, dilauroyl peroxide, and dibenzoyl peroxide [0056]. These are the same as some of the peroxides listed in paragraph [0068] of the published specification of the present invention. Therefore, Shiozawa’s peroxide-based initiator meets the limitation “a thermal or photo-induced free radical generator adapted to generate free radicals when subjected to heat or actinic radiation”.

Oath/Declaration
The declaration under 37 CFR 1.132 filed 3/11/2021 has been entered. However, the arguments are moot since they do not pertain to the new rejections above.

Response to Arguments
Applicant’s arguments with respect to claims 30-63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jo et al (“3D polymer objects with electronic components interconnected via conformally printed electrodes”) discloses Ag/CNT inks with good electrical conductivity and adhesion at low annealing temperatures [pg 14798, right column]. Ag flakes are used as the primary conductive filler in a matrix of a SIS tri-block copolymer [id].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781